Citation Nr: 1455253	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for erectile dysfunction.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1985 to January 2006.  

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Virtual VA electronic file.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted if the evidence demonstrates that a current disability is the result of an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Compensation benefits are also available when the claimed disability is proximately due to, the result of, or aggravated by a separate service-connected disability.  See 38 C.F.R. § 3.310 (2014).  

In addition to the claim now on appeal, the AOJ decided several other claims filed by the Veteran.  These include: 1) entitlement to service connection for prostatitis, an inflammation of the prostate noted in the Veteran's service treatment records, which was denied and not appealed; and 2) entitlement to service connection for a disability of the lumbar spine, which was granted.  In support of his erectile dysfunction claim, the Veteran filed a statement in February 2009, suggesting that his erectile dysfunction could be related to prostatitis.  The Veteran later submitted several statements claiming that his service-connected lumbar spine disability caused erectile dysfunction. 

For assistance in resolving the claim on appeal, the AOJ arranged for the Veteran to be examined by two physicians.  The first physician examined him in June 2009 and made a diagnosis of erectile dysfunction.  In the first physician's opinion, the Veteran's erectile dysfunction was not related to prostatitis.  The second physician examined the Veteran in January 2010 and wrote a report indicating that lumbar strain did not cause the Veteran's erectile dysfunction.

Unfortunately, these reports do not provide the Board with all of the information it needs to resolve the Veteran's claim.  Both reports attempted to answer the medical questions relevant to deciding whether the Veteran is entitled to compensation because his erectile dysfunction was caused by a separate service-connected disability pursuant to 38 C.F.R. § 3.310.  The reports are incomplete because there is evidence in the record that the Veteran could be entitled to the benefits he seeks even if he is not eligible for service connection on a secondary basis.  

Specifically, the Veteran submitted written statements and hearing testimony indicating that he had symptoms of erectile dysfunction before being discharged from the Air Force.  The Veteran is competent to testify that he experienced these symptoms.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 n. 4 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  If the symptoms the Veteran observed in service are related to the erectile dysfunction diagnosed by VA examiners after he filed his claim, then he may be eligible for service connection on a direct basis.  See 38 C.F.R. § 3.303(a) (establishing entitlement to service connection "may be accomplished by affirmatively showing inception or aggravation during service . . . .").  The fact that the Veteran was not treated for erectile dysfunction in service, standing alone, is insufficient to justify the denial of his claim.  See Buchanan v. Nicholson, 451 F.3d 1131, 1135-36 (Fed. Cir. 2006).  

While the June 2009 and January 2010 VA examination reports include opinions suggesting that the Veteran's erectile dysfunction is not the result of prostatitis or lumbar strain, neither report explained what did cause his erectile dysfunction.  If the Veteran's erectile dysfunction was caused by an injury, disease or event in service or if erectile dysfunction began in service and continued at least until the beginning of the appeal period, see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Veteran's claim may be granted.  A remand for a new examination is needed to resolve these questions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of any erectile dysfunction.  The examiner must be provided access to the Veteran's claims folder, to include any relevant paperless records.  The examiner must specify in the report that he or she has reviewed the claims file to include any relevant paperless records.  All indicated evaluations, studies, and tests should be conducted.  

Following the examination, the examiner must opine as to whether the Veteran has erectile dysfunction and, if he does, whether it is at least as likely as not (50 percent or more probability) that the Veteran's erectile dysfunction had its onset during the Veteran's service in the Air Force or is the result of any disease, injury or event which occurred during such service.  The examiner must consider and discuss the Veteran's lay statements that he experienced symptoms of erectile dysfunction before being discharged.  The examiner is advised that the absence of corroborating clinical records may NOT be the determinative factor.  A rationale must be provided for any opinion offered. 

2.  After the above development has been completed, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




